           Case 1:18-cv-01011-RMC Document 39 Filed 05/16/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________
                                   )
TAYLOR DUMPSON,                    )
                                   )
            Plaintiff,             )
                                   )
      v.                           )    Civil Action No. 18-1011 (RMC)
                                   )
BRIAN ANDREW ADE,                  )
ANDREW ANGLIN, and                 )
MOONBASE HOLDINGS, LLC,            )
                                   )
            Defendants.            )
_________________________________  )

                                  ORDER TO SHOW CAUSE

                Plaintiff Taylor Dumpson filed a complaint in this matter on April 30, 2018 [Dkt.

1].1 Defendant Brian Andrew Ade was served with a summons and copy of the complaint on

May 1, 2018 [Dkt. 7]. Defendant Moonbase Holdings, LLC was served with a summons and

copy of the complaint on July 10, 2018 [Dkt. 19]. Defendant Andrew Anglin was served by

publication upon leave of Court on November 15, 2018 [Dkt. 23]. See also Order granting leave

to serve via publication [Dkt. 15]. Messrs. Ade and Anglin and Moonbase Holdings have failed

to appear, plead, or otherwise defend. As a result, the Clerk of Court entered default against Mr.

Ade on June 19, 2018 [Dkt. 10], Moonbase Holdings on October 3, 2018 [Dkt. 20], and Mr.

Anglin on December 11, 2018 [Dkt. 28]. On April 29, 2019, Plaintiff filed a motion for entry of

default judgment [Dkt. 35], with a Proposed Order [Dkt. 35-7], Memorandum [Dkt. 35-1], and

Exhibits [Dkts. 35-2 to 35-6]. Defendants have not filed a response. Accordingly, it is hereby




1
    An Amended Complaint was filed on September 21, 2018 [Dkt. 16].

                                                 1
         Case 1:18-cv-01011-RMC Document 39 Filed 05/16/19 Page 2 of 2



               ORDERED that no later than May 30, 2019, Defendants shall SHOW CAUSE

in writing why the Court should not grant Plaintiff s motion for default judgment [Dkt. 35].



Date: May 16, 2019
                                                 ROSEMARY M. COLLYER
                                                 United States District Judge




                                                2
